NIX, Judge.
The plaintiff in error, John Henry Mc-Clennon, hereinafter referred to as defendant, was charged in the District Court of Logan County with the crime of Burglary Second Degree After a Former Conviction of a Felony; was tried by a jury, found guilty, and sentenced to 14 years in the Oklahoma State Penitentiary.
The above judgment and sentence was rendered on June 14, 1963, and defendant did not file the cause in this Court until September 19, 1963, which is past the 90 day statutory time for taking an appeal. This Court has held, in case after case too numerous to list, that:
“Title 22, O.S.A. § 1054, as amended in 1961, providing that an appeal in a felony,,case must be taken within three months after judgment is mandatory, and the Court of Criminal Appeals cannot entertain an appeal not perfected within such time.”
This particular casemade was completed, signed, and settled in sufficient time for the appeal to be filed before the expiration of the statutory time, but was not.
The Attorney General has filed a Motion to Dismiss, and since the casemade was not filed within the time prescribed by law; this Court does not acquire jurisdiction, and the Motion will be sustained and the attempted appeal dismissed.
JOHNSON, P. J., and BUSSEY, J., concur.